Title: To James Madison from Wilson Cary Nicholas, 27 January 1802
From: Nicholas, Wilson Cary
To: Madison, James


My Dear Sir
Jany. 27th. [1802]
You have laid me under the greatest obligations. The favour that you have done me will be forever remembered. The caution that you suggest shall be observed. I wou’d rather suffer any inconvenience than you shou’d ever have cause to regret this instance of your friendship to me. You will observe the blanks as to date and sight; I did not know how to fill them up with out seeing one of the directors. Be pleased to return the note by the bearer. I am Dear Sir your aff. friend & Servt.
W. C. Nicholas
 

   RC (DLC). Year supplied on the basis of the contents of JM to Nicholas, 25 Jan. 1802, and Nicholas to JM, 4 Feb. 1802.

